Citation Nr: 1646959	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the character of the Appellant's discharge from active service constitutes a bar to the award of Department of Veterans Affairs (VA) compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Appellant had active service from August 1986 to January 1989 and received a discharge under other than honorable conditions.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision of the Nashville, Tennessee, Regional Office (RO) which determined that the Appellant's discharge under other than honorable conditions is a bar to VA compensation benefits.  In November 2013, the Appellant testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  


REMAND

The Appellant asserts that his separation should not constitute a bar to VA compensation benefits as his in-service infractions were the result of his poor decisions and youth.  

The Appellant's service personnel records indicate that he was ordered to attend and subsequently completed a Navy Alcohol and Drug Safety Action Program (NADSAP).  Documentation of the Appellant's NADSAP treatment and the remainder of the Appellant's service medical and personnel record documentation is not of record.  

At the November 2013 Board hearing, the Appellant testified that he had attempted on "at least" two occasions to get his naval discharge upgraded.  Documentation of that action has not been requested from the Board for Correction of Naval Records.  

VA should obtain all relevant military and governmental records which could potentially be helpful in resolving the Appellant's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center or the appropriate service entity and request that the Appellant's complete service medical and personnel records be forwarded for incorporation into the record.  

2.  Contact the Board for Correction of Naval Records and request that it provide a copy of its decision or decisions as to the Appellant's applications for an upgrade of naval discharge and copies of all documentation developed in association with the decisions for incorporation into the record.  If no records are located, a written statement to that effect should be incorporated into the record.

3.  Then readjudicate the claim.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

